United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3205
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Charles M. Gilmore,                      *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 23, 2004

                                   Filed: April 28, 2004
                                    ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Gilmore appeals the sentence imposed by the district court1 after he
pleaded guilty to possessing a firearm having been convicted of a felony robbery
offense and a misdemeanor domestic-violence crime, in violation of 18 U.S.C.
§§ 922(g)(1), (9) and 924(a)(2), and making a false written statement in connection
with the acquisition of a firearm, in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2).
The district court sentenced Gilmore to 77 months imprisonment and 3 years

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
supervised release on both counts, to be served concurrently. Gilmore’s counsel has
filed a brief and moved to withdraw under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court erred by finding that the shotgun Gilmore possessed
was stolen, and thereby enhancing his sentence 2 levels under U.S.S.G.
§ 2K2.1(b)(4).

      The district court did not clearly err in concluding that Gilmore stole the
shotgun, based upon the testimony presented at sentencing. See U.S.S.G.
§ 2K2.1(b)(4); United States v. Sarabia-Martinez, 276 F.3d 447, 450 (8th Cir. 2002)
(sentencing judge’s determination of witness credibility is virtually unreviewable on
appeal); United States v. Martinez, 339 F.3d 759, 761 (8th Cir. 2003) (clear-error
review).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-